Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 9 June 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir
                            Newport, June 9th 1781.
                        
                        The Count de Barras has the honor to send to your Excellency the result of a 2d council of war that he has
                            held, at your request. The Council has persisted in his resolution of the 31st ulto and sends you the reasons of it shewn
                            in a manner which I make no doubt, will be agreeable to your Excellency.
                        of my corps of Troops, one half imbarks to morrow for Providence and I expect that the other half will soon
                            follow, tho’ of the 500. Rhode island militia the half be not yet arrived, and according to your Excellency’s orders, which
                            I received yesterday by the Duke de Lauzun I sent only this day to call forth those of Boston. The Duke de Lauzun having
                            told me that your Excellency would be satisfied if I set off from Providence on the 20th instant; If I should have
                            intelligence of the arrival of the convoy, three vessels of which separated since three weeks are arrived in different
                            harbours, I think that the recrues, and the treasure are well worth the being incorporated with the army
                            and that a stay of some days at Providence will agree very well with the dispositions of Colonel Wadsworth for the
                            subsistances, and his furnishing the horses and Waggons. however the Time of stay shall be always subordinated to more
                            urgent orders from your Excellency and to all possible events.
                        My letter and the extract of our conference at Wetherfield that I sent to the Chr De La Luzerne on the 28th
                            Last were cyphered. But my Last and the result of the council of war that I sent to your Excellency by the Duke de Lauzun
                            for the Chr De La Luzerne were not cyphered, be cause it was sent directly after, He has certainly begged of your
                            Excellency, as I had desired of him, to send to him an officer or a sure person, as I desire you would do this. I am with
                            respect and personal attachment Sir, Your Excellencys Most obedient Most humble serv.
                        
                            le Cte de Rochambeau
                        
                        
                            This moment I receive intelligence from Boston that the convoy is seen and signalised.
                            The attack of St Lucia by a corps of 7000. men is confirmed from Every quarter.
                        
                     Enclosure
                                                
                            
                                Sir
                                New London 2nd June 1781 6 O’Clock A.M.
                            
                            Inclosed is a number of Letters Brought by Capt. Sage from Martinico who arrived here last Evening in a
                                Ship belonging to this place having Nineteen days passage, Imagine these Letters will give your Excellency particular
                                Accounts respecting matters in those parts, particularly if they are of a Late date, Capt. Sages Acct of the two
                                Fleets in the West Indies differ from those sent your Excellency the 29th Ulto which I obtain’d from Capt. Ledyard
                                who came from Guadaloupe—As Capt. Sage came directly from Martinico suppose his Account of matters may be much more
                                relied upon—Capt. Sage says that when the Fleet first Arrived and went in pursuit of and came up with the Rear of the
                                British Fleet a few Broadsides were exchanged between some of the Ships, but it appeard the British Fleet did not
                                Choose to come to a General Engagement as reported before but steered off to the South West with Crouded Sail— it
                                appears that the French Fleet did not return to Martinico from the pursuit of the British Fleet after their first
                                pursuing them untill the third day, when they Immediately sailed for St Lucia with a large body of Troops which they
                                landed at that Island, and when Capt. Sage left Martinico he understood the French troops had after Landing Obtained a
                                very advantageous Emminence, and it was thought the Island would Surrender soon to the Arms of his most Christian
                                Majesty.
                            I have not been able to obtain any further Knowledge of Arbuthnots Fleet since writing Your Excellency
                                the 29th Ulto.
                            Capt. Sage on his passage from Martinico here took a Brig. from Charles town South Carolina, and brought
                                her in with him, she is Laden with rice, turpentine &c. A Carolina paper taken in this prize I now Inclose
                                Your Excellency. I have the Honor to be with Great Respect Your Excellency’s most Obedt Servt
                            
                                Wm Ledyard

                            
                        
                        
                    